—Appeals from two decisions of the Workers’ Compensation Board, filed February 5, 1993 and April 14, 1994, which ruled that claimant’s employment positions were dual and dissimilar.
Claimant was employed as both a mathematics and computer science teacher and a drivers’ education teacher when, after hospitalization for a pulmonary embolism in 1985, he was unable to resume teaching drivers’ education, although he was able to continue with his other teaching duties. Claimant was found to have an occupational disease. The Workers’ Compensation Board also subsequently found that claimant was engaged in dual and dissimilar employments, so that claimant’s continued earnings from teaching mathematics and computer science could not be considered in offsetting claimant’s average weekly wage computation. The employer appeals.
Testimony established that claimant was not required to teach drivers’ education as a part of his general teaching *708duties and was paid an extra amount for that work. Evidence also indicated that the drivers’ education position was subject to different conditions and employed different skills than claimant’s general teaching duties. Finally, evidence indicated that claimant’s occupational disease was caused by the long periods of sitting required by the drivers’ education employment, and that claimant was disabled from that employment but not from his other teaching duties. We find that this constitutes substantial evidence to support the Board’s decision. We have considered the employer’s other contentions and find them to be without merit.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decisions are affirmed, without costs.